IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-40935
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

OSCAR JAVIER GUEVARA,

                                     Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. L-01-CR-64-ALL
                          --------------------
                            January 14, 2003

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Oscar Javier Guevara appeals his conviction and his 240-month

sentence for possession with intent to distribute cocaine and

marijuana.     Guevara contends that the Government did not produce

evidence sufficient to establish that he had knowledge that the

trailer contained cocaine and marijuana.      Guevara challenges his

sentence under Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-40935
                                  -2-

     We review the record to determine “whether any reasonable

trier of fact could have found that the evidence established the

essential elements of the crime beyond a reasonable doubt.” United

States v. Ortega Reyna, 148 F.3d 540, 543 (5th Cir. 1998).   We view

the evidence “in the light most favorable to the government,” and

we draw all reasonable inferences and make all credibility choices

in support of the verdict.    Id.

     Guevara’s reliance on his demeanor at the checkpoint to

demonstrate a lack of knowledge is unavailing.   We have held that

both nervousness and the lack of nervousness can lead the jury to

infer knowledge of contraband. See United States v. Garcia-Flores,

246 F.3d 451, 454 (5th Cir. 2001).

     The evidence showed that Guevara produced an unsigned bill of

lading that named a shipper and a receiver located at addresses

that did not exist.      Guevara, a driver with about six years’

experience, testified that he accepted an unsecured load from a

total stranger.   The evidence showed that the trucking industry’s

practice is for drivers to require a seal or some other form of

security on a trailer. Furthermore, a jury may infer a defendant’s

guilty knowledge based on the quantity of drugs.       See Garcia-

Flores, 246 F.3d at 455.   The evidence was sufficient to establish

that Guevara had knowledge of the marijuana and cocaine in the

trailer and to convict him of possession with intent to distribute

marijuana and cocaine.
                           No. 01-40935
                                -3-

     Guevara contends that the district court’s use of a 194-pound

quantity of cocaine provided in the presentence report to determine

his sentence violated Apprendi, 530 U.S. at 490.   He asserts that

the parties stipulated that the cocaine quantity was 120 pounds.



     The parties stipulated that the gross weight of the cocaine

was 123 kilograms.   The presentence report established the net

weight of the cocaine to be 194 pounds, or 87.94 kilograms.     At

sentencing, Guevara conceded that the cocaine quantity provided by

the presentence report was correct.

     Guevara’s sentence does not implicate the concerns addressed

by Apprendi, 530 U.S. at 490.    His sentence does not exceed the

statutory maximum sentence authorized in 21 U.S.C. § 841(b)(1)(A).

United States v. Doggett, 230 F.3d 160, 165 (5th Cir. 2000).   The

judgment of the district court is AFFIRMED.